Exhibit 10.1

EXECUTION VERSION

VOTING AGREEMENT

This Voting Agreement (this “Agreement”), dated as of June 7, 2018, is made by
and between Taylor Morrison Home Corporation, a Delaware corporation (the
“Parent”), and TPG Aviator, L.P., a Delaware limited partnership (the
“Stockholder”). Capitalized terms used in this Agreement and not otherwise
defined herein shall have the meanings assigned to them in the Merger Agreement
(as defined below), each as in effect on the date hereof.

WHEREAS, concurrently with the execution and delivery of this Agreement, Parent,
Taylor Morrison Communities, Inc., a Delaware corporation and indirect
subsidiary of Parent, Thor Merger Sub, Inc., a Delaware corporation and indirect
subsidiary of Parent (“Merger Sub”) and AV Homes, Inc., a Delaware corporation
(the “Company”), are entering into an Agreement and Plan of Merger, dated as of
the date hereof (the “Merger Agreement”), which, among other things, provides
for the merger of Merger Sub with and into the Company, with the Company
continuing as the surviving corporation upon the terms and subject to the
conditions set forth in the Merger Agreement (the “Merger”);

WHEREAS, the Stockholder agrees to enter into this Agreement with respect to all
Company Shares that the Stockholder owns as of the date of this Agreement and
any additional Company Shares that the Stockholder may hereinafter acquire;

WHEREAS, the Stockholder is the beneficial owner, and has sole or shared voting
power with respect to 9,215,017 Company Shares (together with any additional
Company Shares with respect to which (a) the Stockholder acquires beneficial
ownership and (b) has sole or shared voting power, after the date hereof and
prior to the termination of this Agreement in accordance with its terms, the
“Subject Shares”; provided, that, for clarity, the Subject Shares shall not
include any Company Shares that may be issued pursuant to a conversion of
Stockholders’ Convertible Notes Due 2020 except to the extent such conversion
and issuance actually occurs prior to the termination of this Agreement);

WHEREAS, the Company Board has, prior to the execution of this Agreement,
approved, for purposes of Section 203 of the DGCL, this Agreement and the
transactions contemplated hereby;

WHEREAS, as a condition to Parent’s willingness to enter into the Merger
Agreement, Parent has required that the Stockholder agree, and the Stockholder
has agreed, to enter into this Agreement;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound hereby, the parties agree as follows:

SECTION 1. Voting Agreement.

1.1 Voting Agreement. The Stockholder hereby agrees that, subject to and
conditioned upon the approval by the Company Board, for purposes of Section 203
of the DGCL, of this Agreement and the Merger Agreement, and the transactions
contemplated hereby and thereby, from the date of this Agreement until the
termination of this Agreement in

 



--------------------------------------------------------------------------------

accordance with Section 5 (the “Voting Period”), at any meeting of the Company’s
stockholders (including the Company Stockholders Meeting), however called, and
at every adjournment or postponement thereof, or in any action proposed to be
taken by written consent of the stockholders of the Company, the Stockholder
shall appear (in person or by proxy) at such meeting of the Company’s
stockholders (including the Company Stockholders Meeting), or any adjournment or
postponement thereof, in accordance with the Company Bylaws and cause all of the
Subject Shares to be counted as present thereat for purposes of calculating a
quorum and shall affirmatively vote (or cause to be voted) all of the Subject
Shares:

(a) in favor of, or, if action is to be taken by written consent in lieu of a
meeting of the Company’s stockholders, deliver to the Company a duly executed
affirmative written consent in favor of (to the extent applicable), (i) the
adoption of the Merger Agreement, (ii) any proposal to adjourn the Company
Stockholders Meeting to solicit additional proxies in favor of the adoption of
the Merger Agreement and the approval of the Merger if there are not sufficient
votes to adopt the Merger Agreement and approve the Merger on the date on which
such Company Stockholders Meeting is held and (iii) any other action, proposal,
transaction or agreement that would reasonably be expected to facilitate the
timely consummation of the Merger and which the Company Board has recommended
that the Company’s stockholders vote in favor of; and

(b) against, and not provide any written consent with respect to or for, the
adoption or approval of (i) any Acquisition Proposal (and the transactions
contemplated thereby), including any Superior Proposal, (ii) any action,
omission, proposal, transaction or agreement to be taken, consummated or entered
into by the Company that, if so taken, consummated or entered into by the
Company would, or would reasonably be expected to, result in (x) a breach by the
Company of any covenant, representation, warranty or other obligation of the
Company set forth in the Merger Agreement or (y) the failure of any of the
conditions to the obligations of Parent or Merger Sub to consummate the Merger
and the other transactions contemplated by the Merger Agreement set forth in
Article 6 of the Merger Agreement and (iii) any agreement (including, without
limitation, any amendment, waiver, release from or non-enforcement of any
agreement), any amendment, supplement, modification or restatement of the
Company Charter or the Company Bylaws, to the extent such agreement, amendment,
supplement, modification or restatement or other action or failure to act is
intended or would reasonably be expected to prevent, interfere with, impair or
delay the consummation of the Merger.

1.2 Other Voting. The Stockholder shall vote in its sole discretion on all
issues other than those specified in Section 1.1.

1.3 Other Agreements.

(a) No Solicitation. During the Voting Period, the Stockholder hereby agrees
that it shall not, and shall instruct and use commercially reasonable efforts to
cause any directors, officers, employees, controlled affiliates, accountants,
consultants, legal counsel, investment bankers, advisors, agents and other
representatives of the Stockholder not to, (i) initiate, solicit, knowingly
facilitate or knowingly encourage the

 

- 2 -



--------------------------------------------------------------------------------

submission or announcement of any inquiries, proposals or offers relating to any
Acquisition Proposal or engage in any discussions or negotiations with respect
thereto (other than informing any Third Party of the existence of the provisions
contained herein and in Section 5.3 of the Merger Agreement), (ii) approve or
recommend, or publicly propose to approve or recommend, any Acquisition
Proposal, (iii) enter into any letter of intent or other similar agreement
relating to any Acquisition Proposal or (iv) resolve or agree to do any of the
foregoing; provided that Section 1.3(a)(i) shall not restrict the Stockholder
from taking any action or doing anything that the Company is permitted to do in
accordance with the terms of Section 5.3 of the Merger Agreement.

(b) Waiver of Appraisal Rights. The Stockholder hereby irrevocably waives and
agrees not to exercise any statutory rights of appraisal or rights to dissent
that the Stockholder may have, or that may arise, under the Merger Agreement,
the DGCL or otherwise, with respect to the Merger Agreement or the Merger.

(c) No Subsequent Limitations. The Stockholder agrees not to enter into any
agreement or commitment with any Person the effect of which would violate or
prevent, impair or delay the Stockholder from performing its obligations under
the provisions and agreements set forth in this Section 1.

1.4 No Limitations on Actions; No Ownership Interest.

(a) Notwithstanding anything to the contrary herein, Parent expressly
acknowledges that the Stockholder is entering into this Agreement solely in its
capacity as the beneficial owner of the Subject Shares and this Agreement shall
not limit or otherwise affect (or require the Stockholder to attempt to limit or
otherwise affect) the actions or fiduciary duties of the Stockholder, or any
affiliate, partner, trustee, beneficiary, settlor, employee or designee of the
Stockholder or any of its affiliates (collectively, the “Stockholder
Affiliates”) in its capacity, if applicable, as a member of the Company Board,
and Parent shall not, and shall cause its affiliates not to, assert any claim
that any action taken by the Stockholder or any of the Stockholder Affiliates in
its capacity as a member of the Company Board violates this Agreement. It is
expressly understood that the Stockholder is not making any agreement or
understanding in its capacity as, or on behalf of any designee or representative
of the Stockholder who is, a director, trustee, officer or other fiduciary of
the Company or its Subsidiaries.

(b) Nothing contained in this Agreement shall be deemed to vest in Parent any
direct or indirect ownership or incidence of ownership of or with respect to the
Subject Shares. All rights, ownership and economic benefits of and relating to
the Subject Shares shall remain vested in and belong to the Stockholder, and
Parent shall have no authority to direct the Stockholder in the voting or
disposition of any of the Subject Shares, except as provided herein.

 

- 3 -



--------------------------------------------------------------------------------

SECTION 2. Representations and Warranties of the Stockholder. The Stockholder
hereby represents and warrants to Parent as follows:

2.1 Organization. The Stockholder is a limited partnership duly formed, validly
existing and in good standing under the laws of the State of Delaware.

2.2 Subject Shares. As of the date hereof, other than the Subject Shares, the
Stockholder does not hold or control any other equity interests possessing
voting rights in or with respect to the Company. As of the date hereof, the
Stockholder has sole voting power (including the right to control such vote as
contemplated herein), power of disposition, power to issue instructions with
respect to the matters set forth in this Agreement and power to agree to all of
the matters applicable to the Stockholder set forth in this Agreement, in each
case, over all of the Subject Shares currently or hereinafter owned by the
Stockholder. The Stockholder holds all of the Subject Shares, free and clear of
any and all claims, Liens, encumbrances or restrictions on the right to vote the
Subject Shares, except as may exist by reason of this Agreement or the
Stockholder’s Agreement. Other than such consents as have already been obtained,
no consent of any Person is required for the Stockholder to execute and deliver
this Agreement.

2.3 Authority Relative to this Agreement. The Stockholder has all requisite
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement by the Stockholder and the
performance of its obligations hereunder and the consummation of the
transactions contemplated hereby have been duly and validly authorized by all
necessary and appropriate action on behalf of the Stockholder. This Agreement
has been duly and validly executed and delivered by the Stockholder and,
assuming the due authorization, execution and delivery hereof by Parent,
constitutes a valid and binding obligation of the Stockholder, enforceable
against the Stockholder in accordance with its terms, except to the extent that
enforcement is limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar Laws of general applicability relating to
or affecting creditors’ rights or by general equitable principles (whether
considered in a proceeding at Law or in equity).

2.4 No Conflict. None of the execution, delivery or performance of this
Agreement by the Stockholder or any other transaction contemplated by this
Agreement will (with or without notice or lapse of time, or both), directly or
indirectly, conflict with or violate any Law applicable to the Stockholder,
except as would not reasonably be expected, either individually or in the
aggregate, to impair the ability of the Stockholder to perform its obligations
hereunder or to consummate the transactions contemplated hereby. None of the
execution, delivery or performance of this Agreement by the Stockholder or any
other transaction contemplated by this Agreement will (with or without notice or
lapse of time, or both), directly or indirectly, conflict with or violate any
provision of the charter, certificate of incorporation, articles of association,
by-laws, operating agreement or similar formation or governing documents or
instruments of the Stockholder. None of the execution, delivery or performance
of this Agreement by the Stockholder or any other transaction contemplated by
this Agreement will (x) (with or without notice or lapse of time, or both),
directly or indirectly, result in any breach of or constitute a default (or an
event that with notice or lapse of time or both would become a material default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of an encumbrance on, any of the
properties or assets of the Stockholder, including the Subject Shares or
(y) assuming the Company has taken all necessary action to exempt the Merger,
the Merger Agreement, this Agreement and the transactions contemplated hereby
and thereby from the restrictions set forth in Section 203 of the DGCL, render
Section 203 of the DGCL applicable to the Merger, the Merger Agreement, this
Agreement and the transactions contemplated hereby and thereby.

 

- 4 -



--------------------------------------------------------------------------------

2.5 Absence of Other Voting Agreements. Other than the Stockholder’s Agreement,
the Stockholder is not a party to, and the Subject Shares are not otherwise
subject to, any agreement, arrangement or other understanding (i) that would
constitute a breach of Section 1.1 if entered into during the Voting Period or
(ii) that would reasonably be expected to materially delay, impair or restrict
the Stockholder’s ability to perform its obligations under this Agreement.

2.6 No Litigation. There is no action, suit, investigation, complaint or other
proceeding pending against the Stockholder or, to the knowledge of the
Stockholder, any other Person, or, to the knowledge of the Stockholder,
threatened against the Stockholder or any other Person that restricts or
prohibits (or, if successful, would restrict or prohibit) the performance by the
Stockholder of its obligations under this Agreement.

SECTION 3. Representations and Warranties of Parent. Parent hereby represents
and warrants to the Stockholder as follows:

3.1 Organization. Parent is a corporation duly incorporated, validly existing
and in good standing under the laws of the state of Delaware.

3.2 Authority Relative to this Agreement. Parent has all requisite corporate
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement by Parent and the performance of
its obligations hereunder and the consummation of the transactions contemplated
hereby have been duly and validly authorized by all necessary and appropriate
corporate action by Parent. This Agreement has been duly and validly executed
and delivered by Parent and, assuming the due authorization, execution and
delivery by the Stockholder, constitutes a valid and binding obligation of
Parent, enforceable against Parent in accordance with its terms, except to the
extent that enforcement is limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar Laws of general applicability
relating to or affecting creditors’ rights or by general equitable principles
(whether considered in a proceeding at Law or in equity).

3.3 No Conflict. None of the execution, delivery or performance of this
Agreement by Parent will (with or without notice or lapse of time, or both),
directly or indirectly, conflict with or violate any Law applicable to Parent,
except as could not reasonably be expected, either individually or in the
aggregate, to impair the ability of Parent to perform its obligations hereunder.
None of the execution, delivery or performance of this Agreement by Parent will
(with or without notice or lapse of time, or both), directly or indirectly,
conflict with or violate any provision of the Parent Charter, the Parent Bylaws
or the organizational or governing documents of Merger Sub or any Parent
Subsidiary. None of the execution, delivery or performance of this Agreement by
Parent will (with or without notice or lapse of time, or both), directly or
indirectly, result in any breach of or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of, or
result in the creation of an encumbrance on any of the Subject Shares, except as
could not reasonably be expected, either individually or in the aggregate, to
impair the ability of Parent to perform its obligations hereunder.

 

- 5 -



--------------------------------------------------------------------------------

SECTION 4. Additional Agreements.

4.1 Additional Shares. In the event of a share split, dividend or distribution,
or any other change in the Company Shares by reason of any share split,
dividend, distribution, subdivision, recapitalization, reclassification,
consolidation, conversion or the like, including the exchange of any securities
convertible into or exercisable for any Company Shares, or any other acquisition
of (or acquisition of control of) Company Shares after the date hereof, the term
“Subject Shares” shall be deemed to refer to and include such shares as well as
all such share dividends and distributions and any securities into which or for
which any or all of the Subject Shares may be changed or exchanged or which are
received in such transaction.

4.2 Transfer or Encumbrance. Other than a Permitted Transfer, during the Voting
Period, the Stockholder shall not permit or allow any of the Subject Shares to
be, and shall cause the Subject Shares not to be, directly or indirectly,
(i) Transferred, and shall not make any offer or enter into any agreement
providing for a Transfer of any of the Subject Shares and shall not commit to
do, consent to, or otherwise facilitate any of the foregoing, except in cases
where the transferee executes a customary joinder to this Agreement in a form
reasonably acceptable to Parent agreeing to be bound by this Agreement in the
same manner as the Stockholder, including full recourse to the Subject Shares so
Transferred for any violation of this Agreement by the Stockholder or such
transferee or (ii) deposited into a voting trust or become subject to a voting
agreement or arrangement or a grant of a proxy or power of attorney (other than
pursuant to this Agreement). Any Transfer or encumbrance or attempted Transfer
or encumbrance in violation of this Agreement shall be void ab initio.

4.3 Consideration Election. The Stockholder agrees that, on or prior to the
Election Deadline, it shall make a Stock Election with respect to each Subject
Share (which election it shall not revoke) in accordance with Section 2.8 of the
Merger Agreement. For clarity, the proration mechanics in Section 2.1(c) of the
Merger Agreement will apply to the Subject Shares and the Merger Consideration
to be received in connection therewith.

SECTION 5. Termination.

5.1 This Agreement, and all of the rights and obligations set forth herein,
shall terminate and be of no further force or effect upon the occurrence of the
following:

(a) at any time prior to the Company Stockholder Approval, if the Company Board
shall have effected a Change of Board Recommendation;

(b) the earlier of (i) the Closing in accordance with the terms of the Merger
Agreement and (ii) the termination of the Merger Agreement in accordance with
its terms;

 

- 6 -



--------------------------------------------------------------------------------

(c) any amendment to the Merger Agreement is effected, or any waiver of the
Company’s rights under the Merger Agreement is granted, in each case, without
the Stockholder’s prior written consent, that (i) diminishes the Merger
Consideration received by the stockholders of the Company, (ii) changes the form
of Merger Consideration payable to the stockholders of the Company, or
(iii) extends the Outside Date or imposes any additional conditions or
obligations that would reasonably be expected to prevent the consummation of the
Merger; or

(d) the mutual written consent of the parties hereto.

5.2 Notwithstanding Section 5.1, termination of this Agreement shall not prevent
any party hereunder from seeking any remedies (at Law or in equity) against any
other party hereto for such party’s willful and material breach of any of the
terms of this Agreement prior to such termination.    The provisions of this
Section 5 and Section 6 hereof shall survive the termination of this Agreement.

SECTION 6. Miscellaneous.

6.1 Expenses. Subject to any other agreement between the parties, all costs and
expenses incurred in connection with this Agreement shall be paid by the party
incurring such costs and expenses, whether or not the Merger is consummated.

6.2 Entire Agreement; No Third Party Beneficiaries.

(a) This Agreement, together with the Merger Agreement, constitute the entire
agreement of the parties and supersede all prior agreements and understandings,
both written and oral, among the parties, or any of them, with respect to the
subject matter hereof; provided that if there is any conflict between this
Agreement and the Merger Agreement, this Agreement shall control.

(b) This Agreement shall be binding upon and inure solely to the benefit of each
party hereto and their respective successors and permitted assigns, and nothing
in this Agreement, express or implied, is intended to or shall confer upon any
other Person any right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement. The representations and warranties in this Agreement
are the product of negotiations among the parties hereto and are for the sole
benefit of the parties hereto. Any inaccuracies in such representations and
warranties are subject to waiver by the parties hereto without notice or
liability to any other Person. In some instances, the representations and
warranties in this Agreement may represent an allocation among the parties
hereto of risks associated with particular matters regardless of the knowledge
of any of the parties hereto, and consequently, may not accurately characterize
actual facts or circumstances.

6.3 Assignment. This Agreement shall not be assigned by any party by operation
of Law or otherwise without the prior written consent of the other party.

 

- 7 -



--------------------------------------------------------------------------------

6.4 Amendment; No Waiver. This Agreement may not be amended except by an
instrument in writing between Parent and the Stockholder. Neither the failure
nor any delay by any party in exercising any right, power or privilege under
this Agreement will operate as a waiver of such right, power or privilege, and
no single or partial exercise of any such right, power or privilege will
preclude any other or further exercise of such right, power or privilege or the
exercise of any other right, power or privilege. In addition, (a) no claim or
right arising out of this Agreement can be discharged by any party, in whole or
in part, by a waiver or renunciation of the claim or right unless in writing
signed by such party and (b) no notice to or demand on a party will be deemed to
be a waiver of any obligation of such party and no notice from or demand by a
party will be deemed to be a waiver of such party’s right to take further action
without notice or demand as provided in this Agreement.

6.5 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the extent possible.

6.6 Notices. Any notices or other communications required or permitted under, or
otherwise given in connection with, this Agreement shall be in writing and shall
be deemed to have been duly given (a) when delivered or sent if delivered in
Person or sent by facsimile transmission (provided confirmation of facsimile
transmission is obtained and delivery is followed within one (1) Business Day by
email pursuant to clause (c) or delivered in Person), (b) on the next Business
Day if transmitted by national overnight courier or (c) on the date delivered if
sent by email (provided that confirmation of email receipt is obtained; provided
further that if such notice or other communication is also sent by another means
provided for by this Section 6.6 within one (1) Business Day after sending such
email, such notice or other communication shall be deemed to have been duly
given on the date such email was sent irrespective of whether confirmation of
email receipt is obtained), in each case, as follows (or to such other Persons
or addressees as may be designated in writing by the party to receive such
notice):

if to Parent:

Taylor Morrison Home Corporation

4900 N. Scottsdale Rd., Suite 2000

Scottsdale, AZ 85251

Attention:                 Sheryl Palmer

Facsimile:                 (866) 227-6008

Email:                       SPalmer@taylormorrison.com

with copies (which shall not constitute notice) to:

Taylor Morrison Home Corporation

4900 N. Scottsdale Rd., Suite 2000

 

- 8 -



--------------------------------------------------------------------------------

Scottsdale, AZ 85251

Attention:                 Darrell Sherman

                                  Benjamin A. Aronovitch

Facsimile:                (866) 390-2612; (866) 644-6190

Email:                      DSherman@taylormorrison.com

                                 BAronovitch@taylormorrison.com

with a copy (which shall not constitute notice) to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019

Attention:                 Justin G. Hamill

Facsimile:                (212) 757-3990

Email:                       jhamill@paulweiss.com

if to the Stockholder:

c/o TPG Real Estate

345 California Street, Suite 3300

San Francisco, CA 94104

Attention:              General Counsel

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attention:              Sarkis Jebejian

                               Jonathan L. Davis

Facsimile:             (212) 446-4900

Email:                    Sarkis.Jebejian@kirkland.com

                               Jonathan.Davis@kirkland.com

with a copy (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Attention:            Adam O. Emmerich

                             John L. Robinson

Facsimile:           (212) 403-2000

Email:                 AOEmmerich@wlrk.com

                             JLRobinson@wlrk.com

 

- 9 -



--------------------------------------------------------------------------------

6.7 Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury.

(a) This Agreement and all claims and causes of action arising in connection
herewith shall be governed by, and construed in accordance with, the Laws of the
State of Delaware, without regard to Laws that may be applicable under conflicts
of laws principles (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the Laws of any jurisdiction other than the
State of Delaware

(b) Each of the parties hereto irrevocably agrees that any Proceeding with
respect to this Agreement and the rights and obligations arising in connection
herewith or any claim or cause of action arising in connection with this
Agreement or the negotiation hereof, and any Proceeding for recognition and
enforcement of any judgment in respect of this Agreement and the rights and
obligations arising hereunder brought by any other party hereto or its
successors or assigns, will be brought and determined exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware). Each of the parties hereto hereby irrevocably submits with
regard to any such Proceeding for itself and in respect of its property,
generally and unconditionally, to the personal jurisdiction of the aforesaid
courts and agrees that it will not bring any action relating to or arising from
this Agreement or any of the transactions contemplated hereby or the negotiation
hereof in any court other than the aforesaid courts. Each of the parties hereto
hereby irrevocably waives, and agrees not to assert as a defense, counterclaim
or otherwise, in any Proceeding with respect to this Agreement or the
transactions contemplated hereby, (i) any claim that it is not personally
subject to the jurisdiction of the above named courts for any reason other than
the failure to serve in accordance with this Section 6.7(b), (ii) any claim that
it or its property is exempt or immune from the jurisdiction of any such court
or from any legal process commenced in such courts (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) and (iii) to the fullest extent
permitted by the Law, any claim that (A) the Proceeding in such court is brought
in an inconvenient forum, (B) the venue of such Proceeding is improper or
(C) this Agreement, or the subject matter hereof, may not be enforced in or by
such courts. Each of the parties hereto agrees that a final judgment in any such
Proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Law. Each party to this
Agreement irrevocably consents to service of process in the manner provided for
notices in Section 6.6 and agrees that service made in such manner shall have
the same legal force and effect as if served upon such party personally within
the State of Delaware. Nothing in this Agreement will affect the right of any
party to this Agreement to serve process in any other manner permitted by Law

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY

 

- 10 -



--------------------------------------------------------------------------------

JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION
HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (II) IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (III) IT MAKES
SUCH WAIVERS VOLUNTARILY AND (IV) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 6.7(c).

6.8 Specific Performance. The parties hereto agree that if any the provision of
this Agreement were not performed in accordance with its specific terms or were
otherwise breached, irreparable damage would occur, no adequate remedy at Law
would exist and damages would be difficult to determine, and accordingly,
(a) the parties shall be entitled to an injunction or injunctions to prevent
breaches or threatened breaches of this Agreement and to specific performance of
the terms hereof, in each case in the Delaware Court of Chancery or, if such
court shall not have jurisdiction, in any federal court located in the State of
Delaware or any Delaware state court, this being in addition to any other remedy
to which they are entitled at Law or in equity, (b) the parties waive any
requirement for the securing or posting of any bond in connection with the
obtaining of any specific performance or injunctive relief and (c) the parties
will waive, in any action for specific performance, the defense of adequacy of a
remedy at Law. Either party’s pursuit of specific performance at any time will
not be deemed an election of remedies or waiver of the right to pursue any other
right or remedy to which such party may be entitled, including the right to
pursue remedies for liabilities or damages incurred or suffered by a party in
the case of a breach of this Agreement involving willful breach or fraud.

6.9 Mutual Drafting; Interpretation. Each party hereto has participated in the
drafting of this Agreement, which each party acknowledges is the result of
extensive negotiations between the parties. If an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision.
For purposes of this Agreement, whenever the context requires: the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neuter genders; the feminine gender shall include the
masculine and neuter genders; and the neuter gender shall include masculine and
feminine genders. As used in this Agreement, the words “include” and “including”
and variations thereof, shall not be deemed to be terms of limitation, but
rather shall be deemed to be followed by the words “without limitation.” Except
as otherwise indicated, all references in this Agreement to “Sections” are
intended to refer to Sections of this Agreement. The words “hereof,” “hereto,”
“hereby,” “herein,” “hereunder” and words of similar import, when used in this
Agreement, shall refer to this Agreement as a whole and not to any particular
Section in which such words appear. All references in this Agreement to “$” are
intended to refer to U.S. dollars. Unless otherwise specifically provided for
herein, the term “or” shall not be deemed to be exclusive.

 

- 11 -



--------------------------------------------------------------------------------

6.10 Counterparts. This Agreement may be signed in any number of counterparts,
including by facsimile or other electronic transmission each of which shall be
an original, with the same effect as if the signatures thereto and hereto were
upon the same instrument. This Agreement shall become effective when Parent, on
the one hand, and the Stockholder, on the other hand, shall have received a
counterpart hereof signed by the other party hereto. Until and unless Parent, on
the one hand, and the Stockholder, on the other hand, shall have received a
counterpart hereof signed by the other party hereto, this Agreement shall have
no effect and no party shall have any right or obligation hereunder (whether by
virtue of any other oral or written agreement or other communication). The
exchange of a fully executed Agreement (in counterparts or otherwise) by
electronic transmission in .PDF format or by facsimile shall be sufficient to
bind the parties to the terms and conditions of this Agreement.

6.11 No Recourse. Notwithstanding any other provision of this Agreement,
(i) this Agreement may be enforced only against, and any claim based upon,
arising out of or related to a breach of this Agreement by the Stockholder may
be made only against, the Stockholder in accordance with the terms hereof,
(ii) none of the Stockholder’s affiliates or the Stockholder’s or its
affiliates’ respective current, former or future directors, officers, employees,
agents, partners, managers, members, general partners or limited partners, or
representatives (collectively, the “Stockholder Related Parties”) shall have any
liability for the performance of any obligations of the Stockholder, for any
claims (whether in tort, contract or otherwise) for breach of this Agreement or
in respect of any oral representations made or alleged to be made in connection
herewith and (iii) Parent shall have no rights of recovery in respect of this
Agreement against any Stockholder Related Party, whether by or through attempted
piercing of the corporate veil, by or through any claim (whether in tort,
contract or otherwise) by or on behalf of the Stockholder against any
Stockholder Related Party, by the enforcement of any judgment, fine or penalty
or by virtue of any statute, regulation or other applicable requirements of law,
or otherwise. Any liability of the Stockholder for money damages under this
Agreement shall be satisfied solely out of the assets of the Stockholder.
Without limiting the rights of any party against the other parties hereto, in no
event shall any party or any of its affiliates seek to enforce this Agreement
against, make any claims for breach of this Agreement against, or seek to
recover monetary damages from, any Stockholder Related Party.

6.12 Other Stockholder Parties. Notwithstanding anything in this Agreement to
the contrary, Parent acknowledges that certain of the Stockholder’s affiliates
and other platforms trade securities and syndicated bank debt and originate
loans (including the provision of debt financing for transactions similar to the
transactions contemplated by the Merger Agreement) and nothing herein shall
restrict the ability of such affiliates (other than the Stockholder) or
platforms to trade securities (including Company Shares) and syndicated bank
debt and originate loans in the ordinary course of business.

6.13 Other Agreements. Nothing in this Agreement shall prejudice in any way the
Stockholder’s or its affiliates’ rights pursuant to the Management Agreement or
the Stockholder’s Agreement; provided that if there is any conflict between this
Agreement and the Stockholder’s Agreement, this Agreement shall control. For
clarity, the parties hereto agree that the Company will pay to the Manager (as
defined in the Management Agreement), at or prior to the Closing (as defined in
the Merger Agreement), all unpaid Reimbursable Expenses and Monitoring Fees
(each as defined in the Management Agreement), and that the Management

 

- 12 -



--------------------------------------------------------------------------------

Agreement and the Stockholder’s Agreement shall terminate automatically upon the
Closing pursuant to their terms without any further action of the parties to the
Merger Agreement and (i) the Company, the Surviving Corporation, Parent and
their respective affiliates shall have no liability to the Stockholder
thereunder following the Closing (other than with respect to the foregoing
payment obligations), and (ii) the Stockholder and its affiliates shall have no
liability to the Company, the Surviving Corporation, Parent and their respective
affiliates thereunder following the Closing.

6.14 Further Actions. From time to time, at the reasonable request of Parent and
without further consideration, prior to the termination of this Agreement, the
Stockholder shall execute and deliver such additional documents and instruments
and take all such further action as may be reasonably required to consummate and
make effective, as soon as reasonably practicable, the transactions contemplated
by this Agreement.

6.15 Certain Definitions.

(a) “beneficial ownership” means, with respect to any securities, the ownership
of such security by any “beneficial owner” as such term is defined in Rule 13d-3
adopted by the SEC under the Exchange Act. The terms “beneficial owner,”
“beneficially own,” “beneficially owned” and similar terms shall have a
correlative meaning.

(b) “Constructive Disposition” means, with respect to any Subject Shares, a
short sale with respect to such security, entering into or acquiring a
derivative contract with respect to such security, entering into or acquiring a
futures or forward contract to deliver such security or entering into any other
hedging or other derivative, swap, “put-call,” margin, securities lending or
other transaction that has or reasonably would be expected to have the effect of
changing, limiting, arbitraging or reallocating the economic benefits and risks
of ownership of such security.

(c) “Management Agreement” shall mean the Management Services Agreement dated as
of June 20, 2013, by and between the Company and the Manager (as defined
therein).

(d) “Permitted Transfer” shall mean, in each case, with respect to the
Stockholder, so long as (i) such Transfer is in accordance with applicable Law
and (ii) the Stockholder is and at all times has been in compliance with this
Agreement, any Transfer of Subject Shares by the Stockholder to an affiliate of
the Stockholder, so long as such affiliate, in connection with such Transfer,
executes a customary joinder to this Agreement in a form reasonably acceptable
to Parent pursuant to which such affiliate agrees to become a party to this
Agreement in the same manner as the Stockholder and be subject to the
restrictions applicable to the Stockholder and otherwise become a party for all
purposes of this Agreement; provided that no such Transfer shall relieve the
transferring Stockholder from its obligations under this Agreement, other than
with respect to the Company Shares transferred in accordance with the foregoing
provision.

 

- 13 -



--------------------------------------------------------------------------------

(e) “Stockholder’s Agreement” shall mean the Stockholders’ Agreement dated as of
June 20, 2013, by and between the Company and the Stockholder.

(f) “Transfer” means any direct or indirect offer, sale, lease, assignment,
encumbrance, pledge, hypothecation, disposition, tender, exchange, gift or other
transfer or disposition (by operation of Law or otherwise, including, without
limitation, by way of Constructive Disposition), either voluntary or
involuntary, of any Subject Shares (or any securities convertible or
exchangeable into Subject Shares) or interest in any Subject Shares, excluding
entry into this Agreement.

[Rest of page intentionally left blank]

 

- 14 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
as of the date first above written.

 

TAYLOR MORRISON HOME CORPORATION By:  

/s/ Sheryl D. Palmer

  Name:   Sheryl D. Palmer   Title:   Chairman, President, and Chief Executive
Officer

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
as of the date first above written.

 

TPG AVIATOR, L.P.  

By: TPG ADVISORS VI, INC, its general

partner

By:  

/s/ Michael LaGatta

  Name:   Michael LaGatta   Title:   Vice President

[Signature Page to Voting Agreement]